J-A19017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: D.E.S.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.E.S.                          :      No. 1422 MDA 2021

                 Appeal from the Order Entered October 4, 2021
                 In the Court of Common Pleas of Berks County
                      Civil Division at No(s): 192-2015-MH


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY KING, J.:                            FILED AUGUST 09, 2022

        Appellant, D.E.S., appeals pro se from the order entered in the Berks

County Court of Common Pleas, denying his petition for restoration of firearms

rights. We dismiss the appeal.

        The relevant facts and procedural history of this case are as follows:

           In 2015, Appellant filed a counseled application seeking the
           restoration of his firearm rights. That matter was initially
           assigned to the Honorable Madelyn S. Fudeman of the Berks
           County Court of Common Pleas. In that initial application,
           Appellant challenged the basis for a 2010 involuntary
           commitment under Section 302 of the Mental Health
           Procedures Act. That commitment, he argued, was without
           foundation and now prevents him from possessing a
           weapon. On September 9, 2015, after a due process
           hearing, Judge Fudeman denied [Appellant’s] request.
           Appellant failed to appeal from that decision within 30 days
           as required by the Pennsylvania Rules of Appellate
           Procedure. As [a] result, the order became final as an
           adjudication on the merits.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19017-22


         In 2017, Appellant filed a Petition to Remove Firearm
         Disability. The matter was subsequently reassigned to the
         Honorable James M. Lillis of the Berks County Court of
         Common Pleas. In essence, Appellant raised an identical
         challenge regarding his 302 commitment, as well as a
         challenge to his prohibition on the basis that he presents no
         threat of harm to himself or others. On October 19, 2017,
         following a due process hearing, Judge Lillis denied
         Appellant’s request to remove his disability. Appellant failed
         to appeal that decision to the Superior Court within 30 days.

         In 2018, Appellant filed yet another application seeking the
         restoration of his rights/removal of disability, titled “Petition
         for Restoration of Firearm Rights Pursuant to 18 Pa.C.S.A. §
         6105(f)(1) and Petition for Review by Court Pursuant to 18
         Pa.C.S.A. § 6111.1(g)(2).” That application again raised
         nearly identical issues to those initially raised in 2015. On
         April 26, 2018, after [a] hearing held, Judge Lillis again
         denied Appellant’s request. Appellant timely appealed to
         the Superior Court, which affirmed Judge Lillis’s 2018
         decision.

         On February 5, 2020, Appellant filed the Petition [at issue]
         raising substantially identical issues before the Trial Court.
         … After a series of filings in the case and procedural delays
         (largely in part due to the COVID-19 pandemic), on
         September 14, 2021, the Trial Court held a one-day hearing
         on the Petition (the “Hearing”). Appellant appeared without
         counsel, in person, together with Christine Sadler, Esq. of
         the Berks County Solicitor’s Office. Andrew J. Lovette, Esq.
         of the Office of Chief Counsel of the Pennsylvania State
         Police, participated in the Hearing remotely by Microsoft
         Teams videoconferencing.

         On October 4, 2021, after careful consideration, the Trial
         Court denied the Petition. On October 28, 2021, Appellant
         filed a timely Notice of Appeal. On November 4, 2021, the
         Trial Court [o]rdered Appellant to prepare a concise
         statement of matters complained of on appeal within 21
         days. On November 15, 2021, Appellant filed his Concise
         Statement[.]

(Trial Court Opinion, 12/29/21, at 1-3) (internal citation omitted).


                                       -2-
J-A19017-22


      Preliminarily, a Rule 1925 statement of errors must concisely identify

each ruling or error that the appellant intends to challenge with sufficient

detail to identify all pertinent issues; issues not included in the Rule 1925

statement are waived on appeal. In re A.B., 63 A.3d 345 (Pa.Super. 2013).

         This Court has considered the question of what constitutes
         a sufficient [concise] statement on many occasions, and it
         is well-established that [an a]ppellant’s concise statement
         must properly specify the error to be addressed on appeal.
         The [concise] statement must be specific enough for the
         trial court to identify and address the issue an appellant
         wishes to raise on appeal. Further, this Court may find
         waiver where a concise statement is too vague. When a
         court has to guess what issues an appellant is appealing,
         that is not enough for meaningful review. A [c]oncise
         [s]tatement which is too vague to allow the court to identify
         the issues raised on appeal is the functional equivalent of no
         [c]oncise [s]tatement at all.

Id. at 350 (internal citations omitted).

      Instantly, the trial court opined that Appellant did not comply with Rule

1925(b). Specifically, the court stated:

         Following [Appellant’s] one-sentence, blanket disagreement
         with the Trial Court’s Order of October 4, 2021, Appellant
         dedicates the remaining two-and-one-half, single-spaced
         pages of the Concise Statement to digressive recounting of
         prior court appearances, complaining of his experience with
         the courts, again offering written argument on his original
         302 commitment in 2010, and lamenting the lack of bravery
         by the Pennsylvania State Police and Pennsylvania Judicial
         System.

(Id.at 3-4). Consequently, the trial court deemed Appellant’s issues waived

on appeal. (Id. at 5). We agree that Appellant’s vague and prolix Rule 1925

statement is insufficient to provide meaningful review.       See In re A.B.,


                                     -3-
J-A19017-22


supra. Accordingly, we suppress Appellant’s brief and dismiss his appeal.1

       Appeal dismissed. Case is stricken from the argument list.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/09/2022




____________________________________________


1 Further, Appellant provides only one citation to legal authority in his brief.
Nevertheless, Appellant does not discuss what legal proposition this case
stands for or explain how it pertains to his appeal. (See Appellant’s Brief at
9). On this ground, we could find waiver as well. See Lackner v. Glosser,
892 A.2d 21 (Pa.Super 2006) (explaining appellant’s arguments must adhere
to rules of appellate procedure, and arguments which are not appropriately
developed are waived on appeal; arguments not appropriately developed
include those where party has failed to cite any authority in support of
contention).

                                           -4-